DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants’ Remarks filed 7/28/22.  Claims 1, 2, 6, 13, 15, 22, 25, 26, 38, 40, 41, 43-45, 87, and 88.  Claim 87 and 88 are new.  Claims 26 and  32 have been cancelled.
Withdrawn Rejections
The 103 rejections under Brent, Jr. (US 9,480,275) have been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 103  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13, 15, 22, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010.
Regarding Claim 1:  Brent discloses a coated pet food with a core and coating.  Brent discloses that the pet food has a moisture content of from about 16% to about 92%,  [abstract].  Brent discloses that the core has an animal protein [col. 4, lines 50-53; 61-67] and protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].  Brent discloses that the coating contains maltodextrin, a dextrin [col. 7, lines 8-11].  Although Brent does not disclose the pet food generally having a moisture content of 16% to 92% since the core is a part of the pet food, the pet food is said to have the moisture content.  Brent discloses including a chelant [col. 27. Table Exs. 22-26]. 
Although the reference does not disclose the moisture content at 15 to 50%, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Brent overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Brent does not disclose wherein the coating comprises a glucose-containing carbohydrate selected from an esterified dextrin and an esterified starch.
Van Gijssel discloses a food coating containing esterified starch [abstract; 0018].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include an esterified starch as in van Gijssel in order to impart desirable textural properties in the finished product.
Regarding Claim 13:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a resilience measured by Texture Profile Analysis of 0.14 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of resilience as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 15:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a cohesiveness measured by Texture Profile Analysis of 0.50 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of cohesiveness as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 22:  Brent discloses as discussed above in claim 1.  Brent discloses animal protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].
Regarding Claim 43:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising an animal plasma [col. 26, Ex. 22-26].
Regarding Claim 44:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising a yeast [col. 35, Iams Savory Sauce® ingredients].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010 as applied to claim 1 above and in further view of Shi et al. (US 5,795,397).
Regarding Claim 2:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the maltodextrin is esterified.
Shi discloses esterified maltodextrin and that the esterified maltodextrin has improved water dispersibility [abstract].
 At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the maltodextrin of Brent for the esterified maltodextrin of Shi in order to improve the mixing and dispersion of the maltodextrin.
Claims 6, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010  as applied to claim 1 above and in further view of Townsend et al. (US 2005/0181097).
Regarding Claim 6:  Brent discloses as discussed above.  Brent does not disclose an emulsifier.  Townsend discloses pet food where the inner component can contain emulsifiers [0101; 0122].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include emulsifiers as in Townsend in order to help stabilize the pet food components.
Regarding Claim 40: Brent discloses as discussed above.  Brent does not disclose wherein a water activity (Aw) of the edible pet food is from 0.7 to 0.8.
Townsend discloses a pet food having a water activity of .65 to .80 [0110].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to have a water activity of .65 to 80 as in Townsend since both disclose semi-moist pet food and the water activity would have been desirable for inhibiting the growth of unwanted microbes.
Although the reference does not disclose the water activity of .7 to .8, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Townsend overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 41: Brent discloses as discussed above.  Brent does not disclose further comprising at least one humectant.
Townsend discloses including a humectant in the pet food [0108; 0115].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include a humectant as in Townsend in order to make the intermediate moisture containing product microbially stable.
Claims 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010 as applied to claim 1 above and in further view of Lin et al. (US 2005/0037108).
Regarding Claim 25:  Brent discloses as discussed above in claim 1.  Brent does not disclose including at least about .3% tetrapotassium pyrophosphate.
Lin disclose adding palatability enhancers to pet food abstract.  Lin discloses adding the palatability enhancer, tetrapotassium pyrophosphate, at 0.1% to 1.0% [abstract; 0023].
At the effective filing date of the invention it would have been obvious so one of ordinary skill in the art to modify the method of Brent to incorporate tetrapotassium pyrophosphate, at 0.1% to 1.0% as in Lin in order to provide a desirable enhancement of the palatability of the pet food.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Lin overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. 
Regarding Claim 45:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains fat and at least one phosphate.
Lin disclose that it is known to add fat and phosphoric acid (a phosphate) to a coating  for pet food [0007].  Li discloses animal fat and tetrapotassium pyrophosphate (a phosphate) in a coating  [0010; 0011].
At the effective filing date of the invention it would have been obvious to modify the method of Brent to include a fat and phosphate as in Lin in order to help enhance the palatability of animal feed or pet food.
Claims 26 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010 as applied to claim 1 above and in further view of Sunvold et al. (US 2010/0233756).
Regarding Claim 26:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains a chelant.
Sunvold discloses an animal kibble and coating and that the coating can contain chelants [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Brent to include a chelant in its coating as in Sunvold in order to help prevent precipitation of the ingredients in the coating.
Regarding Claim 88:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains a chelant that is a citrate.
Sunvold discloses an animal kibble and coating and that the coating can contain potassium citrate [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Brent to include potassium citrate in its coating as in Sunvold in order to help prevent precipitation of the ingredients in the coating. 
Claims 38 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010 as applied to claim 1 above and in further view of Koehler (US 8,765,180).
Regarding Claim 38:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the coating comprises an amount of at least one octenyl succinate hydrolyzed starch.
Koehler discloses starch octenyl succinate derivative (an esterified starch) in a coating as a hydrocolloid [col. 2, lines 48-52]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include starch octenyl succinate derivative as in Koehler in order to stabilize and disperse the other coating materials. 
Regarding Claim 87:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the glucose-containing carbohydrate constitutes from 0.5 to 10 wt % of the edible pet food.
Koehler discloses starch octenyl succinate derivative (an esterified starch) in a coating at 0.5 to 50% [col. 4, lines 56-58]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include starch octenyl succinate derivative as in Koehler in order to stabilize and disperse the other coating materials. 
Regarding the amount of glucose carbohydrate, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional range taught by Koehler overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of van Gijssel et al. JP 4503233 Ip.com translation Jul 14 2010 as applied to claim 1 above and in further view of Montelongo et al. (CA 2805500).
Regarding Claim 87:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the glucose-containing carbohydrate constitutes from 0.5 to 10 wt % of the edible pet food.
Montelongo discloses a pet food containing carbohydrates at about 0 to about 75% [0072].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include carbohydrates at amounts as in Montelongo in order to help to disperse the ingredients.
Regarding the amount of glucose carbohydrate, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional range taught by Montelongo overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Response to Arguments
The 103 rejections under Brent, Jr. (US 9,480,275) have been withdrawn due to the amendment to claim 1.
The Applicants assert that Brent is directed to coated pet food but that it does not disclose the importance of esterified carbohydrates.  The Applicants further assert that reliance on van Gijssel and Koehler are misplaced because van Gijssel is directed towards food coatings and batters and Koehler is directed towards human food products.  The Applicants assert that there are no teachings in the references of esterified carbohydrates and chelants together and that their combination prevents bloom formation. 
The Examiner maintains that although van Gijssel is directed towards food coatings and not necessarily pet foods, that ingredients used in human foods are often used in animal foods and that providing desirable texture is an important factor in both animal and human foods.  Further, although Koehler is directed towards white coatings, the Examiner maintains that Koehler renders obvious the use of an esterified starch in coatings and that it is beneficial in dispersing and stabilizing coating ingredients.  Further. Applicants arguments regarding the prevent of  bloom are not commensurate with the scope of the claims.
Regarding Brent in view of Townsend, the Applicants assert that Townsend is directed towards a dry pet food and that Brent is drawn to wet pet foods and that it would not have been obvious to combine the references.
The Examiner disagrees because Brent is relevant across dry, semi-moist and moist pet foods.  Townsend discloses water activity that overlapped with the instant invention.  It is clear that the pet foods of Brent would have fallen into the water activity of Townsend and that which is instantly claimed.  Therefore the inclusion of emulsifiers and humectants would have been obvious because both references disclose the same or similar types of pet foods.
Regarding the rejections of the claims in view of Lin, the Applicants assert that the disclosure of fat and phosphates in Lin are separately applied to the food as a coating and they are not disclosed in combination.
The Examiner maintains the rejection because the claim requires the presence of the ingredients in the coating and Lin satisfies this.  The claim is not limited by the mode of application as argued by applicants.
The Examiner maintains Brent as the primary reference for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793